Case 2:19-cv-01150-JDC-KK Document 19-1 Filed 09/30/20 Page 1 of 2 PageID #: 108




                                  UNITED STATES DISTRICT COURT


                                  WESTERN         DISTRICT         OF LOUISIANA


                                        LAKE CHARLES DIVISION



  NICOLE        EDWARDS                                   CIVIL    ACTION NO.          2: 19- cv- 01150


  VERSUS                                                  JUDGE JAMES D. CAIN, JR.


  CITY OF LAKE CHARLES, ET AL                             MAGISTRATE JUDGE: KATHLEEN KAY




                                             PROTECTIVE ORDER


  Considering the foregoing motion, and the reasons given in support thereof:

          IT IS ORDERED, ADJUDGED                         AND DECREED that a protective order issue


  herein, and the same is hereby rendered by this Court, in favor of Defendants, CITY OF

  LAKE CHARLES,              CHIEF OF POLICE               SHAWN         CALDWELL,       CORPORAL          BENDY


  FALCON,         OFFICER          DAKOTA         BACCIGALOPI,              OFFICER      JACOB        PEARSON„


  ordering that the City of Lake Charles provide to Plaintiff' s counsel a copy of LCPD' s

  policies,    without    redactions,   on use of       force ( A- 19)   and canine unit operations (     0- 19),   or




  any additional LCPD policies produced in the future that, with production to Plaintiff' s

  counsel,     shall    become     subject   to   the    same   restrictions   detailed in this      order (   LCPD


  policies),    but review of, and use of, these policies shall be limited only to attorneys or

  expert witnesses          involved    in the above- captioned             civil   lawsuit    and shall       not be

  disseminated to        anyone    outside   the scope of the above- captioned         civil   lawsuit. Plaintiff' s


  counsel     may      compare    policies   and/ or address     substantive    changes,      if any, to the LCPD
Case 2:19-cv-01150-JDC-KK Document 19-1 Filed 09/30/20 Page 2 of 2 PageID #: 109




  policies either before or after the specific policy in effect at the time of the occurrence.

  Counsel   in the above- captioned    lawsuit    may use written        LCPD     policies   without

  redactions in any discovery depositions, as an exhibit in a motion submitted to the court,

  or at trial, provided that any such court exhibit shall be offered under seal to prevent

  dissemination to anyone outside the scope of the above- captioned civil lawsuit.


         THUS    DONE     AND   SIGNED    at   Lake   Charles,   Louisiana,   on this         day of

                  2020.




                                                       United States District Judge
